DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (US 2011/0120458 A1, hereafter ‘Schwartz’).
As to claim 1, Schwartz discloses a bougie (10; Figs. 1-10) for medical intubation, comprising: a flexible tubular body (120) having a proximal end (120A) and a distal end, said distal end including a flexible tip (see Fig. 1A showing flexing of distal tip); a housing (200) removably coupled to said proximal end of said body (para 0026), said housing configured and arranged to be grippable by a user (see Fig. 1); a light source (430) integrated with at least one of said housing and said body (Fig. 10), said light source configured and arranged to emit light from said body and thereby provide a user with a visible indication of the location of said bougie during the performance of a medical intubation (para 0028); and indicia (trigger 210, textured gripping surface seen on opposite side of 200 in Fig. 9, and/or slot 130 can all be considered indicia) provided on at least one of said body and said housing, said indicia configured and arranged to provide a user with a tactile indication of the rotational orientation of said bougie during the performance of a medical intubation (see abstract, para 0029; relative locations of the trigger 210, gripping surface, and slot 130 can all provide a tactile indication as to a rotational orientation of said bougie).

As to claim 2, Schwartz discloses the bougie of Claim 1, wherein said housing and said body of said bougie are disposable following the performance of a medical intubation (para 0012).
As to claim 14, Schwartz discloses the bougie of Claim 1, wherein said light source (43) is disposed near said tip of said body and configured and arranged to emit light through said tip (Fig. 10, para 0028).
As to claim 15, Schwartz discloses the bougie of Claim 1, wherein said proximal end of said body has a first cross-sectional shape and said distal end of said body has a second cross-sectional shape, said second cross- sectional shape being visually and tactilely distinct from said first cross-sectional shape (see Fig. 6 of Schwartz – it is clear that proximal + distal ends of 120 have differently shaped characteristics and thus would be visually and tactilely distinct).
As to claim 16, Schwartz discloses the bougie of Claim 1, wherein said indicia comprise a tactilely distinct textured region on said housing (see Figs. 1, 9, 10 showing textured region on housing 220).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Boedeker (US 2013/0211263 A1).
As to claim 3, Schwartz discloses the bougie of claim 1 as described above, and further wherein said indicia provide a user with a tactile indication of the rotational orientation of said tip during the performance of a medical intubation (see abstract, para 0029; relative locations of the trigger 210, gripping surface, and slot 130 can all provide a tactile indication as to a rotational orientation of said bougie).
 Schwartz does not expressly refer to said tip as a “coude tip”, said coude tip forming a bend at said distal end of said body, whereby said indicia provide a user with a tactile indication of the rotational orientation of said coude tip during the performance of a medical intubation.
Boedeker teaches a coude tip forming a bend at said distal end of said body (see para 0030, 0040).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Schwartz such that the tip includes a coude tip, said coude tip forming a bend at said distal end of said body, whereby said indicia provide a user with a tactile indication of the rotational orientation of said coude tip during the performance of a medical intubation. One would have been motivated to do so in order to use the tip as a “feeler” that bounces along the tracheal ridges and/or glottic opening to confirm placement (see para 0030, 0040 of Boedeker).

As to claim 4, Schwartz in view of Boedeker teaches the bougie of claim 3 as described above. Schwartz further discloses wherein said light source comprises a light-emitting diode located at said coude tip of said body (see Schwartz para 0028 teaching LED can be mounted at distal end; said tip being modified as described in claim 3 to be a coude tip).

Claim(s) 5, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Garth et al. (US 5,163,941, hereafter ‘Garth’).
As to claim 5, Schwartz discloses the bougie of claim 1 as described above, but does not expressly recite wherein said light source is adapted to provide transillumination through tissues of a patient's trachea, whereby emitted light is visible through a patient's neck during the performance of a medical intubation.
Garth teaches an intubation device wherein a light source is adapted to provide transillumination through tissues of a patient's trachea, whereby emitted light is visible through a patient's neck during the performance of a medical intubation (see paragraphs beginning line 50 col. 1, line 51 col. 4, line 65 col. 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Schwartz to use a light source wherein said light source is adapted to provide transillumination through tissues of a patient's trachea, whereby emitted light is visible through a patient's neck during the performance of a medical intubation. One would have been motivated to do so in order to provide an alternative/additional indication of where the distal end of the tube of Schwartz is located (see paragraphs beginning line 50 col. 1, line 51 col. 4, line 65 col. 10 of Garth).

As to claim 7, Schwartz discloses the bougie of Claim 1, but is silent to wherein said housing comprises a battery compartment housing a battery, said battery being electrically coupled to said light source via electrical conductors extending from said housing to said light source.
Garth teaches wherein said housing comprises a battery compartment housing a battery, said battery being electrically coupled to said light source via electrical conductors extending from said housing to said light source (see para beginning line 4 col. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Schwartz to include a battery compartment housing a battery, said battery being electrically coupled to said light source via electrical conductors extending from said housing to said light source in view of Garth. One would have been motivated to do so as a way to power the camera/light source of Schwartz (see para beginning line 4 col. 6 of Garth).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Johnson et al. (US 5,843,153, hereafter ‘Johnson’).
As to claim 6, Schwartz discloses the bougie of claim 1 as described above, but is silent to wherein said indicia comprise a flat surface arranged along at least a partial length of one side of said body, thereby allowing a user to tactilely distinguish said one side of said body from other sides of said body.
Johnson discloses using indicia comprising a flat surface (31) arranged along at least a partial length of one side of a body (see Fig. 2), thereby allowing a user to tactilely distinguish said one side of said body from other sides of said body (see Fig. 2, para beginning line 15 col. 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Schwartz in view of Johnson such that said indicia comprise a flat surface arranged along at least a partial length of one side of said body, thereby allowing a user to tactilely distinguish said one side of said body from other sides of said body. One would have been motivated to do so to allow a user to tactilely distinguish said one side of said body from other sides of said body (see Fig. 2, para beginning line 15 col. 6 of Johnson).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Geraghty et al. (US 2016/0296719 A1, hereafter ‘Geraghty’).
As to claim 8, Schwartz teaches the bougie of Claim 1 as described above, but is silent to wherein said body is sufficiently translucent or transparent such that said light source can emit light through all sides of said body simultaneously during the performance of a medical intubation.
Geraghty teaches a medical tube apparatus having a body that is “preferably light transmissive to visible light and substantially transparent” (para 0123; also see paragraphs 0173, 0175, 0250).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Schwartz in view of Geraghty such that said body is sufficiently translucent or transparent such that said light source can emit light through all sides of said body simultaneously during the performance of a medical intubation. One would have been motivated to do so to ensure the light source of Geraghty is sufficiently visible during the procedure (see para 0123, 0173, 0175, 0250 of Geraghty).

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Oneda (US 2010/0298640 A1).
As to claim 9, Schwartz discloses the bougie of Claim 1, but is silent to wherein one side of said body is sufficiently translucent or transparent such that said light source can emit light exclusively through said one side of said body.
Oneda teaches an endocope having a body (102) including a video capsule 120 and reads “In FIG. 2A video capsule 120 is shown within compartment 108, with its upper wall and its cover 112 (described below) transparent so that its contents may be viewed. In FIG. 2B, video capsule 120 is shown with its upper wall opaque. The upper wall of video capsule 120 as well as its bottom wall, its other walls and the parts of insertion tube 102 may be transparent or opaque, as desired” (para 0054).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Schwartz in view of Oneda to have any of various patterns of transparency/opacity on the body, including an embodiment wherein said body is sufficiently translucent or transparent such that said light source can emit light exclusively through said one side of said body. One would have been motivated to do so as a means to shine light through only one side of the body (see para 0054 of Oneda).

As to claim 10, Schwartz in view of Oneda teaches the bougie of claim 9 as described above. Schwartz further discloses wherein said light source is disposed near said tip of said body and configured and arranged to emit light through said tip (see para 0028, Fig. 10).

As to claim 11, Schwartz teaches the bougie of claim 1 as described above, but is silent to wherein said body is opaque, said opaque body comprising one or more transparent or translucent windows through which light can be emitted.
Oneda teaches an endocope having a body (102) including a video capsule 120 and reads “In FIG. 2A video capsule 120 is shown within compartment 108, with its upper wall and its cover 112 (described below) transparent so that its contents may be viewed. In FIG. 2B, video capsule 120 is shown with its upper wall opaque. The upper wall of video capsule 120 as well as its bottom wall, its other walls and the parts of insertion tube 102 may be transparent or opaque, as desired” (para 0054).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Schwartz in view of Oneda to have any of various patterns of transparency/opacity on the body, including an embodiment wherein said body is opaque, said opaque body comprising one or more transparent or translucent windows through which light can be emitted. One would have been motivated to do so as a means to control where light shines and/or doesn’t shine from the body.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz and Oneda as applied to claim 11 above, and further in view of Boedeker.
As to claim 12, Schwartz in view of Oneda teaches the bougie of claim 11 as described above.
Schwartz is silent to wherein said distal end of said body includes a first window on said tip of said distal end, and a second window on a bottom surface of said distal end, thereby providing light for illumination in at least two directions. However Oneda teaches an endocope having a body (102) including a video capsule 120 and reads “In FIG. 2A video capsule 120 is shown within compartment 108, with its upper wall and its cover 112 (described below) transparent so that its contents may be viewed. In FIG. 2B, video capsule 120 is shown with its upper wall opaque. The upper wall of video capsule 120 as well as its bottom wall, its other walls and the parts of insertion tube 102 may be transparent or opaque, as desired” (para 0054). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Schwartz in view of Oneda to have any of various patterns of transparency/opacity on the body, including an embodiment wherein said distal end of said body includes a first window on said tip of said distal end, and a second window on a bottom surface of said distal end, thereby providing light for illumination in at least two directions. One would have been motivated to do so as a means to control where light shines and/or doesn’t shine from the body.
Schwartz and Oneda are not explicit to the tip being an angled coude tip. Boedeker teaches a coude tip forming an angle (see para 0030, 0040). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Schwartz/Oneda further such that the tip includes an angled coude tip. One would have been motivated to do so in order to use the tip as a “feeler” that bounces along the tracheal ridges and/or glottic opening to confirm placement (see para 0030, 0040 of Boedeker).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Linder (US 5,819,727).
As to claim 13, Schwartz discloses the bougie of Claim 1, but is silent to wherein said light source comprises light-producing chemical reactants housed within an internal cavity of said body, whereby said light source continuously emits light independent of an outside power source.
	Linder teaches light-producing chemical reactants housed within an internal cavity of said body, whereby said light source continuously emits light independent of an outside power source (see abstract, paragraphs beginning line 10 col. 4, line 24 col. 6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Schwartz in view of Linder such that said light source comprises light-producing chemical reactants housed within an internal cavity of said body, whereby said light source continuously emits light independent of an outside power source. One would have been motivated to do so as a way to provide an alternative light source that can provide constant light (see abstract, paragraphs beginning line 10 col. 4, line 24 col. 6 of Linder).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Zehel et al. (US 5,251,611, hereafter 'Zehel').
	As to claim 17, Schwartz discloses the bougie of Claim 1 as described above, but is silent to wherein said body includes a hollow central conduit passing from said proximal end to said distal end, said conduit being configured and arranged to enable the delivery of oxygen or medicine therethrough.
	Zehel teaches a device (10) having a body including a hollow central conduit (29) passing from said proximal end to said distal end, said conduit being configured and arranged to enable the delivery of oxygen or medicine therethrough (see Fig. 2, 7, 8).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Schwartz to include a hollow central conduit passing from said proximal end to said distal end, said conduit being configured and arranged to enable the delivery of oxygen or medicine therethrough. One would have been motivated to do so in order to convey air, gases, and/or saline or other solutions through the body of Schwartz (see paragraph beginning line 45 col. 9 of Zehel).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Turnbull (US 2012/0016197 A1).
	As to claim 18, Schwartz discloses a bougie (10; Figs. 1-10) for medical intubation, comprising: a flexible tubular body (120) having a proximal end (120A) and a distal end, said distal end including a flexible tip (see Fig. 1A showing flexing of distal tip); a housing (200) removably coupled to said proximal end of said body (para 0026), said housing configured to be grippable by a user (see Fig. 1); a fiberoptic member (410) extending to said distal end of said body (para 0028); a light source (430), said light source configured and arranged to emit light through said tip via said fiberoptic member to thereby provide a user with a visible indication of the location of said bougie during the performance of a medical intubation (para 0026, 0028); and indicia (trigger 210, textured gripping surface seen on opposite side of 200 in Fig. 9, and/or slot 130 can all be considered indicia) provided on at least one of said body and said housing, said indicia configured to provide a user with a tactile indication of the rotational orientation of said bougie during the performance of a medical intubation (see abstract, para 0029; relative locations of the trigger 210, gripping surface, and slot 130 all provide a tactile indication as to a rotational orientation of said bougie).
	Schwartz does not expressly recite the flexible tip being a coude tip. Turnbull teaches a device comprising a coude tip to facilitate insertion (see para 0002, 0015). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Schwartz such that the flexible tip was a coude tip. One would have been motivated to do so in order to aid in insertion of the tip (see para 0002, 0015 of Turnbull)
Schwartz is further silent to the fiberoptic member extending from the housing to said distal end of said body, and said light source being integrated with said housing. Turnbull however discloses “Instead of using a light-emitting element, such as an LED, the introducer could include a fibre optic cable extending along the bore of the rod and connected to a light source in the display unit via a hybrid fibre optic/electrical connector at the machine end of the rod. The camera and light source need not be mounted in a recess in the rod but could be in a separate housing” (para 0016, also see para 0003). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Schwartz to include a fiberoptic member extending from the housing (200) to said distal end of said body, and said light source being integrated with said housing in view of the teachings of Turnbull. One would have been motivated to do so as an alternative means of providing light at the distal end of the bougie of Schwartz (see para 0003, 0016 of Turnbull).


Allowable Subject Matter
Claim 19 is allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 19, none of the prior art of record, including Schwartz, Turnbull, etc… presents an obvious combination of all of the limitations of claim 19, which include a bougie for medical intubation, comprising: a translucent or transparent, flexible tubular body, including a proximal end having a first cross-sectional shape, a distal end having a second cross-sectional shape visually and tactilely distinct from said first cross-sectional shape, a plurality of sides, including a flat surface arranged along at least a partial length of one side of said body, one or more transparent or translucent windows disposed on said plurality of sides through which light can be emitted, and a flexible, angled coude tip at said distal end of said body; one or more light-emitting diodes disposed near said coude tip of said body and configured and arranged to emit light through said coude tip, said one or more light-emitting diodes configured to provide transillumination through a patient's trachea and thereby provide a user with a visible indication of where said bougie is located during the performance of a medical intubation; a housing removably coupled to said proximal end of said body, said housing being configured to be grippable by a user and including a tactilely distinct textured region of indicia on said housing, said indicia configured to provide a user with feedback regarding a rotational orientation of said bougie and said coude tip during the performance of a medical intubation, and wherein said housing comprises a battery compartment housing a battery; and electrical conductors, configured and arranged for electrically coupling said battery to said one or more light-emitting diodes.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783